THE THIRTEENTH COURT OF APPEALS

                                   13-19-00274-CR


                                   Eduardo Chapa
                                          v.
                                  The State of Texas


                                  On Appeal from the
                     341st District Court of Webb County, Texas
                     Trial Court Cause No. 2005CRN000311D3


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 20, 2020